Wagner, Judge,
delivered the opinion of the court.
It appears from the record in this case that respondent obtained judgment in the Circuit Court of Ozark county, in February, 1861, from which judgment the appellants appealed to this court. But they have failed and neglected to prosecute their appeal as required by the statute, and the respondent now comes into court and presents a perfect transcript of the record, and asks that the judgment be affirmed. No cause being shown why said appeal has not been prosecuted, the judgment will be affirmed.
The other judges concur.